        Case: 3:18-cv-00948-jdp Document #: 21 Filed: 04/24/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

TRAVIS MCPHERSON,                           )
                                            )
                      Plaintiff,            )
                                            )
       v.                                   )       3:18-cv-00948
                                            )       Judge Peterson
GMA INVESTMENTS, LLC,                       )       Magistrate Judge Crocker
d/b/a SUMMIT RECEIVABLES,                   )
                                            )
                      Defendant.            )

                              ORDER OF CIVIL CONTEMPT

       This matter having come before the Court for Hearing on Plaintiff’s Motion for Order to

Show Cause why Defendant should not be held in Contempt. Plaintiff appeared through

Plaintiff’s counsel David Marco. Defendant failed to appear.

       IT IS HEREBY ORDERED:

       1.     Defendant is held in contempt and a monetary sanction is entered against
              Defendant in the amount of $50 per day until Defendant complies with this
              Court’s Order requiring Defendant to respond to Plaintiff’s post-judgment
              discovery requests. (Dkt. # 17).

       2.     Plaintiff’s counsel has apprised this Court that Plaintiff has previously been
              contacted by Defendant through Anthony Guadagna. Plaintiff’s counsel further
              apprised this Court that Mr. Guadagna is believed to be the manager and/or owner
              of Defendant.

       3.     If Plaintiff believes that Guadagna is in possession of the discovery materials at
              issue, Plaintiff may serve Guadagna with a subpoena under Federal Rule of Civil
              Procedure 45. If Guadagna fails to comply with the subpoena, Plaintiff may move
              for contempt under Rule 45(g).

       4.     Plaintiff is directed to promptly serve this order on Defendant.

                                                    /s/
                                                    James D. Peterson
                                                    District Judge

                                                    Dated:         April 24, 2020
